PER CURIAM.
Appellants, nonresident defendants, appeal a nonfinal order denying their motion to dismiss the complaint for lack of personal jurisdiction. Because appellee alleged the appellants were doing business in Florida but failed to allege any connection between the business and the cause of action, we must reverse. § 48.181, Fla.Stat. (1989). On remand, appellee should be given the opportunity to amend the complaint to allege long-arm jurisdiction over the nonresident appellants.
SCHOONOVER, C.J., and RYDER and PARKER, JJ., concur.